Citation Nr: 1015492	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  09-01 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than February 
14, 1996, for the award of service connection for multiple 
sclerosis.

2.  Entitlement to an initial evaluation in excess of 
30 percent for multiple sclerosis.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities prior to July 23, 2003.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).

The Board notes that it has assumed jurisdiction of the claim 
for entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disabilities prior to July 23, 2003, because such claim has 
been raised by the record and by the Veteran.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Board has limited the 
claim to the period prior to July 23, 2003, because the 
Veteran is in receipt of a 100 percent schedular evaluation 
for posttraumatic stress disorder as of that date, and a 
total rating due to individual unemployability is thus not 
available as of that date.  See Green v. West, 11 Vet. 
App. 472, 476 (1998).

The issues of entitlement to an initial evaluation in excess 
of 30 percent for multiple sclerosis and entitlement to a 
total rating for compensation based upon individual 
unemployability due to service-connected disabilities prior 
to July 23, 2003, are addressed in the REMAND portion of the 
decision below and are REMANDED to the Department of Veterans 
Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran first submitted a written intent to file a 
claim for service connection for multiple sclerosis on 
February 14, 1996.

2.  Prior to February 14, 1996, there was no formal claim, 
informal claim, or written intent to file a claim for service 
connection for multiple sclerosis.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 14, 
1996, for the award of service connection for multiple 
sclerosis have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  The current claim stems from a 
claim for service connection for multiple sclerosis.  In the 
December 2006 rating decision on appeal, the RO effectuated 
the grant of service connection for multiple sclerosis.  This 
means that the notice requirements of 38 U.S.C.A. § 5103(a) 
have been met since the Veteran's claim was successfully 
reopened.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Following the Veteran's notice of disagreement as to 
the effective date, the RO properly provided him with a 
statement of the case addressing the effective-date issue.

VA has fulfilled its duty to assist the claimant.  VA did not 
obtain any additional evidence in connection with the claim; 
however, such was not necessary.  Specifically, oftentimes 
with earlier-effective-date claims, the evidence necessary to 
determine whether an earlier effective date is warranted is 
already in the claims file.  That is the situation with this 
case.  VA also did not provide the Veteran with an 
examination in connection with this claim.  This issue would 
not warrant an examination as it does not meet the statutory 
requirements for entitlement to a VA examination or medical 
opinion.  See 38 U.S.C.A. § 5103A(d)(2)(A)-(C) (West 2002); 
see also 38 C.F.R. § 3.159(c)(4)(A)-(C) (2009).  In sum, 
there is no evidence of any VA error in assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

In August 2009, the Veteran's representative requested a 60-
day extension to submit new evidence and legal argument.  In 
September 2009, the Board granted the Veteran's request and 
informed him that the appeal would be suspended until 
November 18, 2009.  The Board stated that if the Veteran did 
not respond by that time, it would proceed with the 
adjudication of the appeal.  The Veteran did not submit new 
evidence or legal argument as of the date of this decision.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim.  
Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.  

Earlier Effective Date

For background purposes, in January 1980, the Veteran 
submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, wherein he indicated that he was 
seeking compensation benefits for "Agent Orange Exposure."  
See Item 25.  In March 1980, the RO informed the Veteran that 
it had received his claim for exposure to Agent Orange.  It 
noted, however, that "mere exposure to the herbicide itself 
is not a disease or disability" and denied the Veteran's 
claim.  It stated that if he wanted to claim a "specifically 
disability," he could submit a claim stating what disability 
for which he was seeking service connection.  VA provided the 
Veteran with his appeal rights.

A June 1991 treatment record shows that the Veteran was seen 
at the VA mental health clinic for posttraumatic stress 
disorder symptoms.  The examiner wrote that the Veteran 
reported having bitter feelings due to his belief that Agent 
Orange had caused his multiple sclerosis since 1979.

The Veteran underwent a fee basis psychological evaluation in 
connection with his claim for service connection for 
posttraumatic stress disorder in October 1991, and the 
examiner noted that the Veteran believed he contracted 
multiple sclerosis because of Agent Orange.  

On February 14, 1996, the Veteran submitted a VA Form 21-
4138, Statement in Support of Claim, wherein he stated he 
wanted to "re-open my claim for service connection for 
multiple sclerosis."

The claim was denied by both the RO and the Board.  The 
Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court).  In August 
2004, the Veteran and the Secretary of VA filed a joint 
motion to vacate the Board's denial and remand it for further 
development, which the Court granted that same month.  In a 
December 2006 decision, the Board granted service connection 
for multiple sclerosis.  This was effectuated in the December 
2006 rating decision on appeal, wherein the RO assigned an 
effective date of February 14, 1996.

In the Veteran's notice of disagreement, submitted through 
his representative, he stated, "The [V]eteran disagrees with 
the effective date assigned for [multiple sclerosis].  Please 
review the claims file for the date of claim."  

The assignment of effective dates of VA awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on a claim for compensation (i.e., service 
connection) "shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (emphasis 
added).  The implementing regulation clarifies this to mean 
that the effective date of service connection/compensation 
will be, "[d]ate of receipt of claim or date entitlement 
arose, whichever is later." 38 C.F.R. § 3.400 (emphasis 
added).

Additionally, under 38 C.F.R. § 3.155(a), the veteran or a 
representative of the veteran can file an informal claim by 
communicating an intent to apply for one or more VA benefits.  
The benefit sought must be identified, see Stewart v. Brown, 
10 Vet. App. 15, 18 (1997), but need not be specific, see 
Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  See id.  
The communication must be in writing.  See 38 C.F.R. § 3.1(p) 
(2009) (defining "claim" as a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against an 
effective date earlier than February 14, 1996, for the award 
of service connection for multiple sclerosis.  The reasons 
follow.

As requested by the Veteran's representative, the Board has 
thoroughly reviewed the evidence of record to find the "date 
of claim" for service connection for multiple sclerosis and 
it concludes that the date of claim is February 14, 1996-the 
day VA received the Veteran's written intent to file a claim 
for service connection for multiple sclerosis.  Prior to the 
Veteran's February 1996 submission, there was a lack of 
evidence to show an intent by the Veteran to file a claim for 
service connection for multiple sclerosis.  Again, the 
Veteran has not provided any argument as to why he believes 
an earlier effective date is warranted.

In reviewing the 1980 application for compensation benefits 
for Agent Orange exposure, the Board does not find that such 
constituted a claim for service connection for multiple 
sclerosis.  At that time, there was nothing in the record to 
put a VA adjudicator on notice that the Veteran's allegation 
of Agent Orange exposure was that he had incurred multiple 
sclerosis.  The only medical record in the claims file was a 
1975 VA examination, which did not show a diagnosis of 
multiple sclerosis.  (Other documents in the claims file at 
that time pertained to educational benefits.)  The remainder 
of the Veteran's application did not further assist VA in 
determining what "disability" the Veteran was claiming.  
For example, when asked about both physicians and lay persons 
who had knowledge about his sickness, the Veteran labeled his 
disability as "Agent Orange Herbicide Poisoning."  See 
Items 28C and 29C of the application.  The Board has 
construed this application from the Veteran and the evidence 
then of record in a broad and sympathetic manner, and finds 
that they would not have put a VA adjudicator on notice that 
the Veteran was filing a claim for service connection for 
multiple sclerosis at that time.

Additionally, the RO informed the Veteran in the March 1980 
denial that he needed to specify the disability for which he 
was seeking service connection.  In other words, it put the 
Veteran on notice that VA could not determine the disability 
for which the Veteran was seeking service connection.  The 
Veteran, at that time, was given an opportunity to submit the 
name and/or evidence of the "disability" for which he was 
claiming was the result of Agent Orange exposure.  He did 
not.  

Even if the Veteran argued that the 1980 application for 
compensation benefits was a claim for service connection for 
multiple sclerosis and the Board conceded such fact, this 
would not impact the Board's decision because that claim was 
properly denied in that in the March 1980 letter, which 
informed the Veteran that his claim for Agent Orange exposure 
was denied and provided him with his appeal rights.  Thus, 
the February 1996 VA Form 21-4138 would have been a claim to 
reopen, and the effective date would be no earlier than 
February 14, 1996.  Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("when a claim to reopen is successful and the 
benefit sought is awarded upon readjudication, the effective 
date is the date of the claim to reopen."); Sears v. 
Principi, 16 Vet. App. 244, 248 ("The Court thus holds that 
the effective-date statute, 38 U.S.C.A. § 5110(a), is clear 
on its face with respect to granting an effective date for an 
award of VA periodic monetary benefits no earlier than the 
date that the claim for reopening was filed.").  

As mentioned above, there are 1991 VA treatment records 
showing that the Veteran reported to VA medical professionals 
that he felt his multiple sclerosis was the result of Agent 
Orange exposure.  The Board notes that the October 1991 VA 
examination was a fee-basis examination, which means that it 
was conducted by a private physician at VA's request.  
However, for all intents and purposes, it is a VA 
examination.  Thus, the Board has not distinguished between 
the VA examiner in the June 1991 treatment record and the 
private psychologist in the October 1991 examination report.  

The Board does not find that these documents constitute a 
claim for service connection for multiple sclerosis.  The 
June 1991 treatment record and the October 1991 examination 
report were obtained when VA requested them in connection 
with the Veteran's October 1991 informal claim for service 
connection for posttraumatic stress disorder (the VA Form 21-
4138 is silent as to a claim for service connection for 
multiple sclerosis).  These are medical records created by VA 
medical professionals-they are not a communication from the 
Veteran, his representative, a Member of Congress, or an 
agent communicating an intent to file a claim for 
compensation benefits.  See 38 C.F.R. §§ 3.1(p), 3.155(a), 
(b).  

These treatment records, standing alone or together, do not 
meet the criteria for an informal claim.  The Veteran had not 
executed a power of attorney for the VA examiners to be able 
to submit a claim on the Veteran's behalf.  See 38 C.F.R. 
§ 3.155(b).  The treatment records and examination report 
merely showed that the Veteran was reporting his belief as to 
how he developed multiple sclerosis to a medical 
professional.  See Brannon v. West, 12 Vet. App. 32, 35, 
(1998) ("The mere presence of the medical evidence does not 
establish an intent on the part of the [claimant] to seek . . 
. service connection. . . .").  The Board is aware that the 
medical professionals were VA medical professionals; however, 
that is not equivalent to showing an intent to that the 
Veteran was filing a claim for service connection.  The 
Veteran had the sense in October 1991 to submit a document in 
writing showing an intent that he was seeking service 
connection for posttraumatic stress disorder.  He did not 
include a claim for service connection for multiple 
sclerosis, even though he had had the diagnosis at that time 
and believed that it was due to Agent Orange exposure.  See 
id. ("While the Board must interpret the appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.").

More importantly, in MacPhee v. Nicholson, the United Stated 
Court of Appeals for the Federal Circuit (Federal Circuit) 
found that the mere mention of a condition in a medical 
record alone cannot be construed as a claim for service 
connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see 
38 C.F.R. § 3.157 (2009).  Rather, the Federal Circuit found 
that "a medical examination report will only be considered 
an informal claim for an increase in disability benefits if 
service connection has already been established for the 
disability."  Id. at 1327 (bold added); see 38 C.F.R. 
§ 3.157(b)(1) (medical records can serve as informal claim 
"when such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established"); see also 38 C.F.R. § 3.155(a) ( "Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.").  In other words, it held that a VA 
medical record would not constitute an informal claim except 
for when the disability being treated was already service 
connected.  In the current case, the Veteran was not service 
connected for multiple sclerosis at the time of the 1991 
medical records.

The Federal Circuit reiterated its finding (that a medical 
report would only be considered an informal claim when such 
report related to treatment of a disability which service 
connection had already been established) in response to the 
appellant's argument that VA should have given a sympathetic 
reading to the veteran's claim by determining all potential 
claims raised by the evidence.  459 F.3d at 1327-28.  Thus, 
even accepting that VA must give a sympathetic reading to all 
potential claims, the Federal Circuit stood firm on its 
holding that a VA treatment record cannot constitute an 
informal claim for service connection is unmistakable.  The 
holding in that case is on point to the facts in this case.

Accordingly, for the reasons stated above, the Board finds 
the preponderance of the evidence is against a grant of an 
effective date earlier than February 14, 1996, for the award 
of service connection for multiple sclerosis since there was 
no written evidence of an intent by the Veteran (or a 
representative of the Veteran) to file a claim for service 
connection for such disability prior to this date.  See 
38 C.F.R. § 3.155(a) and (b).  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An effective date earlier than February 14, 1996, for the 
award of service connection for multiple sclerosis is denied.


REMAND

Entitlement to service connection for multiple sclerosis was 
established in the December 2006 rating decision on appeal 
and assigned a 30 percent disability rating pursuant to 38 
C.F.R. § 4.124a, Diagnostic Code 8018, effective February 
1996.  The Veteran has asserted that his service-connected 
disability warrants a disability rating higher than 30 
percent. 

Evaluation of multiple sclerosis is complex.  Under 
Diagnostic Code 8018, multiple sclerosis warrants a minimum 
evaluation of 30 percent, which contemplates "ascertainable 
residuals."  The provisions of 38 C.F.R. § 4.124a provide 
that multiple sclerosis may also be rated from 30 to 
100 percent in proportion to the impairment of motor, 
sensory, or mental function.  In determining any additional 
disability, the Board must consider especially psychotic 
manifestations, complete or partial loss of use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
With partial loss of use of one or more extremities from 
neurological lesions, rate by comparison with the mild, 
moderate, severe, or complete paralysis of peripheral nerves.  
Id. 

Review of the record reveals the Veteran has alleged that the 
service-connected multiple sclerosis affects his vision.  
Specifically, he has alleged that he has double vision 
episodes.  Examiners have noted the Veteran's acuity requires 
correction.  There has been no examination provided to 
evaluate any problems with the Veteran's vision as a result 
of the service-connected multiple sclerosis.  

The Veteran was afforded a VA neurological examination in 
conjunction with this claim in December 2008, which addressed 
neurological findings in the upper and lower extremities and 
the Veteran's dizziness; however, he was not afforded an 
examination that addressed his vision complaints.  While the 
Veteran has reported that these symptoms are not constant, a 
determination must be made as to whether vision problems are 
associated with the service-connected disability and, if so, 
the severity of the symptoms must be properly documented in 
order for the Board to adequately rate each symptom 
associated with the service-connected multiple sclerosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with a medical professional 
who is qualified to assess the severity of 
any vision symptoms associated with 
service-connected multiple sclerosis.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with this claim.  Review of the claims 
folder must be indicated in the 
examination report.  Any indicated studies 
should be performed.  After review of the 
claims file, the examiner is requested to 
provide specific clinical findings as to 
the Veteran's visual acuity and complaints 
of double vision.  A rationale should be 
provided for each opinion offered.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, the examiner should 
specifically specify such in the 
examination report and explain why this is 
so. 

2.  Depending on how long it takes to have 
the Veteran's eyes examined, the RO should 
determine whether a more recent 
neurological examination pertaining to the 
evaluation of the Veteran's upper and 
lower extremities should be conducted.  

3.  The RO should then readjudicate the 
Veteran's claim for an initial evaluation 
in excess of 30 percent for multiple 
sclerosis, to include whether an 
extraschedular evaluation is warranted, 
and consider the claim for entitlement to 
a total rating for compensation based upon 
individual unemployability due to service-
connected disabilities prior to July 23, 
2003.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and afforded the 
appropriate opportunity to respond 
thereto. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


